Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Method and device for optical distance measurement comprising a single evaluation unit with time multiplexing to evaluate reflected measurement pulses--.

	In the claims:
	In claim 1, on line 10, “emit” has been changed to  --emits--.
	In claims 13, on line 1, “non-transitory” has been inserted before “computer program product.
	In claim 14, on line 1, “non-transitory” has been inserted before “computer-readable storage medium”.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method for optical distance measurement comprising the steps of emitting measurement pulses by means of transmission elements and receiving reflected measurement pulses by means of receiving elements, wherein the definition of at least one first group of receiving elements comprising N receiving elements and the transmission elements associated with the first group of receiving elements each emits at least one measurement pulse for distance measurement, wherein the receiving elements of the first group receive the reflected measurement pulses, wherein a single evaluation unit is used with time multiplexing to evaluate the reflected measurement pulses, wherein a measurement window with a measurement window period is associated with each receiving element of the first group for each emitted measurement pulse by means of the associated transmission element respectively for receiving the measurement pulse, a time period is associated with each receiving element of the first group for each emitted measurement pulse by means of the associated transmission element respectively for transmitting data to the evaluation unit, the evaluation unit is only actively connected to the receiving elements of the first group during the respectively associated time period so that each receiving element only obtain the associated time period for transmitting data and received measurement pulses are only passed on for evaluation and evaluated during the time period, and wherein no transmission of data takes place outside of the time period so that no evaluation of measurement pulses received outside of the time period is possible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Ouchi et al 8,920,331 disclose a pule wave measuring system comprising plural controllers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878